February 4, 2011 FILED VIA EDGAR CORRESPONDENCE Valerie J. Lithotomos, Esq. Division of Investment Management Securities and Exchange Commission F Street, NE Washington, DC 20549 Re: The Calvert Fund (the “Trust”) SEC File No. 333-171345 Form N-14 Merger of Calvert Short-Term Government Fund (“Target Fund”) into Calvert Government Fund (“Acquiring Fund”) Dear Ms. Lithotomos: This letter serves as a response to comments made by the SEC staff (the “Staff”)[1] by telephone to me on January 28 and January 31, 2011, regarding the above-referenced Form N-14 Registration Statement and a subsequent pre-effective amendment. Staff comments are addressed below. 1. Comment: The Staff notes that although the current authorized Class A 12b-1 fees for the Target Fund and the Acquiring Fund (together, the “Funds”) are the same, the Acquiring Fund has a higher maximum allowable Class A 12b-1 fee under its distribution plan.[2] This potentially creates a voting requirement issue, because the Class A 12b-1 fee is a matter only affecting the Class A shareholders of the Target Fund; the Target Fund Class A shareholders could be subject to a higher permissible 12b-1 fee based on a single approval of the reorganization by all of the Target Fund’s shareholders. Response: To eliminate any potential voting requirement issues, disclosure in the prospectus/proxy statement has been modified to indicate that the reorganization will be conditioned on the Board of Trustees of the Acquiring Fund amending the Fund’s distribution plan to implement a maximum Class A distribution fee of 25 basis points, which is the same maximum amount allowed under the distribution plan of the Target Fund. (See fee table under “Expense Comparison” in attached prospectus/proxy statement.) 2.
